Name: Council Regulation (EC) No 1283/98 of 16 June 1998 amending Regulation (EC) No 65/98 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1998, their distribution in quotas to Member States and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities23. 6. 98 L 178/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1283/98 of 16 June 1998 amending Regulation (EC) No 65/98 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1998, their distribution in quotas to Member States and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1) and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas on 19 December 1997 the Council adopted Regulation (EC) No 65/98 (2), laying down catch limita- tions for bluefin tuna and for North Atlantic swordfish, in order to implement recommendations adopted by the International Commission for the Conservation of Atlantic Tuna (ICCAT); Whereas ICCAT, at its last annual meeting held in Madrid from 14 to 21 November 1997, adopted a recom- mendation concerning catch limitations for South Atlantic swordfish; whereas, in order to ensure the rational exploitation of the South Atlantic swordfish stock, it is necessary to implement that recommendation; Whereas it is therefore necessary to amend Regulation (EC) No 65/98 accordingly, HAS ADOPTED THIS REGULATION: Article 1 The table in the Annex shall be added to the Annex to Regulation (EC) No 65/98. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1998. For the Council The President M. MEACHER (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 12, 19. 1. 1998, p. 145. EN Official Journal of the European Communities 23. 6. 98L 178/2 ANNEX Species: Swordfish Xiphias gladius Zone: Atlantic ocean, south of latitude 5 °N BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a 5 848 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 385 Suomi/Finland Sverige United Kingdom EC 6 233 TAC 14 620